Citation Nr: 1226586	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to a compensable rating for peripheral vascular disease of the right lower extremity.

3.  Entitlement to a compensable rating for peripheral vascular disease of the left lower extremity.

4.  Entitlement to a 10 percent rating pursuant to 38 C.F.R. § 3.324 based upon multiple, noncompensable service-connected disabilities.

5.  Entitlement to service connection for hypertension to include as due to service-connected type II diabetes mellitus. 

6.  Entitlement to service connection for radiculopathy of the right lower extremity to include as due to service-connected type II diabetes mellitus. 

7.  Entitlement to service connection for radiculopathy of the left lower extremity to include as due to service-connected type II diabetes mellitus. 

8.  Entitlement to service connection for radiculopathy of the right upper extremity to include as due to service-connected type II diabetes mellitus. 

9.  Entitlement to service connection for radiculopathy of the left upper extremity to include as due to service-connected type II diabetes mellitus. 

10.  Entitlement to service connection for neuropathy of the right lower extremity to include as due to service-connected type II diabetes mellitus. 

11.  Entitlement to service connection for neuropathy of the left lower extremity to include as due to service-connected type II diabetes mellitus. 

12.  Entitlement to service connection for neuropathy of the right upper extremity to include as due to service-connected type II diabetes mellitus. 

13.  Entitlement to service connection for neuropathy of the left upper extremity to include as due to service-connected type II diabetes mellitus. 

14.  Entitlement to service connection for peripheral vascular disease of the right upper extremity claimed as a heart disease to include as due to service-connected type II diabetes mellitus. 

15.  Entitlement to service connection for peripheral vascular disease of the left upper extremity claimed as a heart disease to include as due to service-connected type II diabetes mellitus. 

16.  Entitlement to service connection for atherosclerotic symptoms and manifestations claimed as a heart disease to include as due to service-connected type II diabetes mellitus. 

17.  Entitlement to service connection for a fatty liver claimed as a liver condition to include as due to service-connected type II diabetes mellitus. 

18.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office, in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board in July 2010, at which time it was remanded for further development to include obtaining outstanding medical records and according the Veteran a VA medical examination.  Additional records have been added to the file, and the Veteran was accorded VA medical examinations in June 2011.  All other development directed by the prior remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons detailed below further development is still required in the instant case.  Accordingly, the appeal must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Board observes that by a September 2011 rating decision, the RO established service connection for peripheral vascular disease of both the right and left lower extremities, and assigned noncompensable (zero percent) ratings for both disabilities.  Additionally, the RO denied a rating of 10 percent pursuant to 38 C.F.R. § 3.324 based upon multiple, noncompensable service-connected disabilities.  By a statement received later that same month, he indicated that he wanted to appeal that decision.  As such, he has submitted a timely Notice of Disagreement (NOD) to that decision.  See 38 C.F.R. §§ 20.201, 20.302.  However, the record does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on this issue.

Similarly, by a December 2011 rating decision, the RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for his service-connected diabetes mellitus, type II.  By a statement received later in December 2011, he indicated that he wanted to appeal that decision.  As such, he a submitted a timely NOD to that decision as well.  See 38 C.F.R. §§ 20.201, 20.302.  However, the record does not reflect a SOC has, as yet, been promulgated on this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added). 

With respect to the other appellate claims, the Board notes that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is necessary in order to provide procedural due process to the Veteran, and to satisfy the duty to assist.

The Board observes that in his December 2011 NOD, the Veteran also indicated that he was receiving compensation from the Social Security Administration (SSA).  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The Board acknowledges that in Golz v. Shinseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the Board did not err as a matter of law when it determined that VA met its duty to assist the Veteran, even though VA did not request his SSA records.  In that case, the veteran was claiming service connection for PTSD and the Board found that the SSA decision did not mention a psychiatric disorder.  Further, in this case, the Veteran has not specified the basis for his SSA compensation.  However, as he made a reference to his TDIU claim shortly before mentioning his SSA benefits, he did intimate it was for disability purposes.  Moreover, the majority of his present service connection claims were denied below on the basis that he did not have a current disability.  In circumstances such as these, the Board finds it prudent to obtain any such records to determine if they contain evidence of current disability particularly in light of the Court's holding in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, a remand is required to obtain any such records from the SSA.

The Board also notes that the Veteran has indicated he received medical treatment for his disabilities at the San Juan VA medical center (VAMC), to include prior to February 2009 and the period since August 2011.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Similarly, the Veteran has indicated treatment from two private clinicians, J. Gonzalez and N. Ortiz.  However, he has not provided the necessary release for VA to request such records.  Nevertheless, as a remand is already necessary in the instant case, the Board finds he should be provided with another opportunity to provide such a release.

The Board also observes that while the Veteran was accorded VA medical examinations regarding this case in November 2008 and June 2011, they are not adequate for resolution of this case.  In pertinent part, these examinations essentially concluded that the Veteran did not have the claimed disabilities of radiculopathy and/or neuropathy of the upper and/or lower extremities, peripheral vascular disease of the upper extremities, heart disease, nor liver disease.  The Board notes, however, that such findings appear inconsistent with the Veteran's complaints of numbness in the extremities, as well as atherosclerotic symptoms.  Moreover, such findings appear to be contradicted by both other medical evidence of record, as well as the findings of the June 2011 VA examination itself.

In pertinent part, the Board observes that in an undated statement, Dr. Ortiz noted that the Veteran presented with elevated blood sugar levels, fatty liver, numbness in legs, obesity problems, and back pain.  Further, Dr. Ortiz noted that the Veteran's cardiologist evaluated him continuously due to uncontrolled high blood pressure, atherosclerotic problems, and peripheral vascular disease.  Dr. Ortiz also observed that there were conditions that were related and secondary to diabetes mellitus type II, and that they included high blood pressure, liver disease, retinopathy, neuropathy, among others.  

Dr. Ortiz also indicated that the Veteran was exposed to Agent Orange, and that it was more probable than not that these conditions were service-connected.  

In addition to the evidence from Dr. Ortiz, the Board observes that the June 2011 VA examination itself noted that a nerve conduction study of the Veteran's upper extremities was abnormal, and attributed this abnormality to bilateral median nerve sensory neuropathy with right median motor axonal peripheral neuropathy.  Further, while this examination only noted peripheral vascular disease of the lower extremities, it is not clear whether this conclusively rules out such a disability for the upper extremities.  Finally, while the June 2011 VA examination specifically found that the Veteran did not have a "liver disability," and that he had no symptoms on examination, it was also acknowledged that there was evidence of fatty infiltrate of the liver.  It is not clear from the evidence of record whether such a finding is indicative of a chronic disability.

In view of the foregoing, the Board notes that it is not actually clear from the competent medical evidence of record whether the Veteran does or does not have the claimed disabilities of radiculopathy and/or neuropathy of the upper and lower extremities, peripheral vascular disease of the upper extremities, a heart disability manifested by arteriosclerotic symptoms, or a liver disability.  Resolution of this matter is of particular importance in light of the Court's holding in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, the Board concludes that an adequate examination must be performed to determine whether the Veteran does, in fact, have the claimed disabilities, and, if so, whether they are etiologically linked to service or are secondary to the service-connected diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); .  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).

In regard to the hypertension claim, the Board notes that competent medical evidence shows the Veteran does have this disability, to include as documented on both the November 2008 and June 2011 VA medical examinations.  Further, the Veteran has contended, in part, that this disability is secondary to his service-connected diabetes mellitus.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board's June 2010 remand directed that, among other things, the VA examination address the issue of secondary service connection for any disability found to be present.  Further, the July 2011 VA examiner indicated that the hypertension was not secondary to the diabetes in that it pre-dated the diabetes.  However, the examiner did not address whether the hypertension was aggravated by the service-connected diabetes, as mandated by the holding of Allen, supra.  The examiner also did not address whether the hypertension was the result of exposure to chemical dioxins as directed by the July 2010 Board remand.  

In view of the foregoing, the Board must find that the June 2011 VA examination is not adequate for resolution of the Veteran's hypertension claim.  Therefore, a new examination is also necessary to address this claim.  See Colvin, supra; Barr, supra.

Since new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

As resolution of the service connection claims may affect the outcome of the Veteran's TDIU claim, the Board finds that these claims are inextricably intertwined.  Therefore, the Board will defer adjudication of the TDIU claim until after the development deemed necessary for the service connection claims has been completed.  Moreover, as indicated above, any records available from the SSA appear to be relevant to the resolution of the TDIU claim.  

It is noted that there is a marriage certificate and a birth certificate of record that have not been translated from Spanish to English.  However, the Board finds that translation is not necessary as these documents pertaining to marriage and birth are not relevant to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for the claimed radiculopathy and neuropathy of the upper and lower extremities, heart disease, hypertension, diabetes mellitus, and peripheral vascular disease since discharge from service.  He should specifically be asked to provide or authorize the release of records from Drs. Gonzalez and Ortiz.  

After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records dated prior to February 2009 and from August 2011.  

3.  The AMC/RO should obtain from the Social Security Administration a copy of the decision regarding any claim(s) for disability benefits as well as the medical records relied upon concerning the claim(s).

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA cardiovascular examination to evaluate his claims of service connection for peripheral vascular disease of the upper extremities, atherosclerotic symptoms and manifestations, and hypertension.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

* The examiner should reconcile the complaints of numbness in the upper extremities, findings of peripheral vascular disease of the lower extremities, and atherosclerotic symptoms, with the determinations of the June 2011 VA examinations which concluded that there were no such disabilities.  The examiner must specifically state whether the Veteran does or does not have peripheral vascular disease of the upper extremities and heart disease and fully explain the bases for the conclusions.

* If the examiner determines that the Veteran does have a heart disorder manifested by atherosclerotic symptoms and manifestations (other than hypertension) and/or peripheral vascular disease of the upper extremities, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability began in or is otherwise the result of the Veteran's military service, to include as a result of presumed exposure to herbicides.  A complete rationale for the opinion must be provided.

* The examiner should also address whether any diagnosed disability was at least as likely as not due to or caused by the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

* The examiner should also address whether any diagnosed disability is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

* With regard to hypertension, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that hypertension began in or is otherwise the result of the Veteran's military service, to include as a result of presumed exposure to herbicides, or was manifested within one year of his discharge from service.  If hypertension was manifested within one year of discharge, what was the severity thereof.  A complete rationale for the opinion must be provided.

* The examiner should also address whether hypertension was at least as likely as not due to or caused by the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

* The examiner should also address whether hypertension is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

5.  The Veteran should also be accorded a VA neurologic examination to address his claims of service connection for radiculopathy and/or peripheral neuropathy of the upper and lower extremities.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The examiner must reconcile the complaints of numbness in the upper extremities, as well as the abnormal nerve conduction study of the June 2011 VA examination and abnormal sensory studies of the lower extremities, with the determination that he ultimately did not have such disabilities.  

* The examiner must specifically state whether the Veteran does or does not have radiculopathy, neuropathy, or some other neurologic disorder(s) of the left upper, right upper, left lower and right lower extremities and fully explain the bases for the conclusions.

* If the examiner determines that the Veteran does have radiculopathy, peripheral neuropathy, or another neurologic disorder affecting any of the upper or lower extremities, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability began in or is otherwise the result of the Veteran's military service, to include presumed exposure to herbicides.  

* The examiner should also address whether radiculopathy, neuropathy, or any other neurologic disorder affecting the extremities was at least as likely as not due to or caused by the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

* The examiner should also address whether radiculopathy, neuropathy, or any other neurologic disorder affecting the extremities is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's radiculopathy, neuropathy, or other neurologic disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

6.  The Veteran should also be accorded a VA medical examination to evaluate his claim of service connection for a liver disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The examiner's attention is directed to the test results on examination in June 2011, which included an impression of fatty infiltrate and/or hepatocellular disease.  

* the examiner must express an opinion as to whether the fatty infiltrate and/or hepatocellular disease at least as likely as not (50 percent or greater likelihood) began in or is otherwise the result of the Veteran's military service, to include presumed exposure to herbicides therein.  A complete rationale for the opinion must be provided.

* The examiner should also address whether the fatty infiltrate and/or hepatocellular disease is at least as likely as not due to or caused by the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

* The examiner should also address whether the fatty infiltrate and/or hepatocellular disease is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's fatty infiltrate and/or hepatocellular disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  The AMC/RO should issue to the Veteran a SOC as to his claims of entitlement to a rating in excess of 20 percent for his service-connected diabetes mellitus, type II; compensable ratings for his service-connected peripheral vascular disease of the lower extremities; and a 10 percent pursuant to 38 C.F.R. § 3.324 rating based upon multiple, noncompensable service-connected disabilities.  The AMC/RO should advise him of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to these matters, should the case be returned to the Board for further consideration.

9.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


